DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
	Claims 10-27 are currently pending.
Response to Arguments
Applicant’s arguments, see p. 2, filed 2/7/2022, with respect to the 35 USC 112(b) rejection of claim 21 (see p. 3-4 of the OA dated 12/27/2021) have been fully considered and are persuasive.  Therefore the rejection is withdrawn.
Allowable Subject Matter
Claims 10-27 are allowed for the reasons set forth on p. 4 of the OA dated 12/27/2021 and p. 11 of the OA dated 9/29/2021.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY C BONAPARTE whose telephone number is (571)272-7307. The examiner can normally be reached 11-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/AMY C BONAPARTE/Primary Examiner, Art Unit 1622